By the Court :
We think that the motion was properly denied. If the relator was entitled to review the comptroller’s decision, he should do so by certiorari, as was done in People ex rel. Wright v. Chapin, decided in this court, November, 1885.
Whether, in a particular case under the statute, the comptroller ■ decides on a question of fact or on a question of law, in either instance his decision is quasi judicial.
Section 2070 of the Code, to which the relator cites us, does not determine in what cases mandamus will lie. It.only determines that where mandamus is the proper remedy, there, if the question-be one of law, the mandamus may be peremptory in the first instance.
The relator also cites In re Clemente v. Jackson (92 N. Y., 591). But it is remarked in that case that the proceeding was “ not for an • adjudication upon the title, but wholly between the relator and the respondent to compel the latter to perform a statutory duty, the effect of which, in case of dispute, must be determined hereafter.” *232That language would hardly apply to the cancellation of a deed by the comptroller under the statute in question.
The remark in Clark v. Davenport (95 N. Y., 477), cited by the relator, was merely obiter. It did not state when mandamus and when certiorari would be the proper remedy.
The People ex rel. Townshend v. Cady (50 Supr. Ct. N. Y. [18 J. & S.], 399) was a mandamus simply to compel a clerk of arrears to receive certain taxes, an act wholly ministerial.
In The People ex rel. Andrews v. Brinkerhoff (20 Week. Dig., 391) the mandamus was refused.
The case of Attorney General v. Boston (123 Mass, 460), also cited by the relator, contains, at page 472, a very good statement of the matter. Speaking of mandamus, it says: “ It not only lies to ministerial, but to judicial officers. In the former case it contains a mandate to do a specific act, but in the latter only to adjudicate, to exercise a discretion upon a particular subject.”
Had the comptroller refused utterly to consider the relator’s application, there would be reason for asking a mandamus, not to direct the comptroller how to act, but to require him to exercise his discretion. But'the comptroller has not refused to consider the relator’s application. He has considered it and denied it.
The proper use of the remedy by mandamus is also stated in People ex rel. Francis v. Common Council (78 N. Y., 33, at p. 39). It is not a remedy for erroneous decisions. It cannot be addressed to a judicial tribunal to require it to decide in a particular manner. And this rule applies to every body whose action is in its nature judicial.
In chapter 427, Laws of 1855, section 83, we find the following: “ Whenever the comptroller shall discover * * * that the sale was for any cause whatever invalid or ineffectual to give title,” etc. Now this certainly does not describe a ministerial duty. It is for the comptroller to “ discover,” that is, to decide that the sale is invalid. That decision may depend on a question of fact or a question of law, or on both. In deciding it, the comptroller may err in point of law or in point of fact; but in one case, as in the other, the remedy for the aggrieved party is by certiorari; that is to say, assuming that there can be review of the comptroller’s action.
*233Without passing on the other questions, therefore, the order should be affirmed, with ten dollars costs and printing disbursements.
Present — Learned, P. J., Bocees and Landon, JJ.
Order affirmed, with ten dollars costs and printing disbursements.